Mr. Justice Fitch delivered the opinion of the court. Abstract of the Decision. 1. Courts, § 31*—what is effect of rule of court. A rule of the Circuit Court requiring notice of a motion to be served upon the opposite party or his attorney of record, “before 4 p. m. of the business day next preceding the day mentioned in the notice for calling up, either personally or by leaving a copy thereof at his office with some person in charge thereof on his behalf,” plainly provides that service is sufficient if a copy of the notice is left in apt time with some employee in charge of the office of the attorney to whom the notice is directed. 2. Judgment, § 272*—when motion in nature of error coram noltis is not mailahle. A decision of the Circuit Court construing one of its rules, if erroneous, is erroneous as to an error of law, and such decision cannot be corrected upon a motion in the nature of a writ of error coram nohis. 3. Courts, § 34*—what is attorney’s duty as to rules of court. Attorneys at law are bound to take notice of the rules of court. 4. Judgment, § 236*—when judgment should he entered. The practice of entering a final judgment or decree on the last day of the term, in the absence of council, is not to be commended, but a judgment so entered is not for that reason alone erroneous.